ORDER

PER CURIAM.
Movant Sidney Lanier was convicted of two counts of first-degree assault, Section 565.050, RSMo 1994, and two counts of armed criminal action, Section 571.015, RSMo 1994. This Court affirmed his convictions in State v. Lanier, 985 S.W.2d 377 (Mo.App. E.D.1999). Movant now appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. He argues that the mo*334tion court clearly erred in denying his claim that trial counsel was ineffective for failing to present the testimony of an alibi witness.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous. An extended opinion reciting detailed facts and restating principles of law would serve no precedential or jurisprudential purpose. We have, however, provided a memorandum opinion to the parties, for them exclusive use, detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).